Citation Nr: 0535087	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for right eye aphakia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the veteran's claim of entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
right eye aphakia.

A hearing before the undersigned Acting Veterans Law Judge at 
the RO (i.e., a travel board hearing) was held in August 
2002.  A transcript of that hearing has been made part of the 
record.

The Board remanded this case to the agency of original 
jurisdiction (AOJ) for further development in July 2003 and 
September 2004.  The AOJ has completed the requested 
development and has now returned the veteran's claims files 
to the Board for appellate disposition.

In August 2004, the Board advanced this case on the docket, 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent medical evidence of record does not 
demonstrate that right eye aphakia was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, or was proximately caused by an 
event not reasonably foreseeable.  

CONCLUSION OF LAW

The criteria for disability compensation pursuant to 38 
U.S.C.A. § 1151 for right eye aphakia have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), enacted in 
November 2000, imposes obligations on VA in terms of its duty 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2005). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; (4) VA must 
request that the claimant provide any evidence or information 
in his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 
38 C.F.R. § 3.159(b)(1).  

In this case, VA fully complied with its notification duties, 
cited above, by means of  VCAA letters issued in January 2004 
and September 2004.  Notice of the fourth element was given 
in the September 2004 letter.  Thus, the veteran in this case 
has received adequate VCAA notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In regards to the timing of the VCAA notice, which was given 
after the initial decision in this case, the Court has held 
that delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  Moreover, there has been no allegation 
of prejudice in this case on account of the timing of the 
VCAA notice and, insofar as it is clear from the record that 
the veteran has been made fully aware of what is needed to 
substantiate his claim prior to its final adjudication by VA, 
he has not been prejudiced because he has been provided "a 
meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has had the veteran 
examined, in order to secure medical data that will permit VA 
to render an informed, equitable decision on the matter on 
appeal.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matter on appeal.  The appeal is ready to be considered on 
the merits. 



Legal analysis

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The law applicable to the veteran's claim has undergone 
changes in interpretation and substance in recent years.  
Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 now precludes awarding benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998); as well as 
the above-cited current version of 38 C.F.R. § 3.361 (in 
effect since September 2, 2004, but applicable to all claims 
filed on or after October 1, 1997).  In the present case, the 
veteran's claim for benefits under Section 1151 was filed in 
May 1998.  Evidence of an unforeseen event or evidence of VA 
negligence is therefore required for this claim to be 
granted. 

In essence, the veteran contends that his aphakia in the 
right eye, which he also refers to as vision loss, is the 
result of cataract surgery performed by VA in July 1983.  
(The Court has defined the term "aphakia" as the absence of 
the lens of the eye.  See Flash v. Brown, 8 Vet. App. 332, 
335 (1995); Hazzard v. Brown, 4 Vet. App. 254, 256 (1993).)  
He has also claimed that the surgery occurred in 1979, but VA 
has been unable to find any medical records showing medical 
treatment for the eye in that year.  The evidence of record 
pertinent to this claim is discussed below.

Private medical records dated between July 1982 and March 
1983 reveal that the veteran's eyesight was progressively 
worsening and that he had mature cataracts in the right eye, 
with senile lens changes in the left eye.  

The earliest documented VA evidence of any eye complaint is 
contained in a VA medical record dated in November 1982, 
containing a diagnosis of bilateral cataracts, with error of 
refraction.  In March 1983, the veteran complained of poor 
vision that rendered him unable to read or write.  He was 
found to have visual acuity of 5/200 in the right eye and 
5/200 in the left eye.

On VA examination in May 1983, the examiner noted that the 
veteran was scheduled for admission to a VA Hospital for 
cataract surgery for the right eye.  The examiner cited an 
April 1983 VA eye clinic examination report that revealed 
dense cataracts in the both eyes.

A July 1983 VA hospital summary reveals an admission for 
intracapsular cataract extraction and peripheral sector 
iridectomy of the right eye, which was accomplished 
"uneventfully" on July 26.  Post-operatively, intraocular 
tension was found to be increased, but the veteran was 
discharged in stable condition.

In a September 1983 VA ophthalmology report, the veteran was 
noted to have a visual acuity of 20/400 in the right eye and 
20/70 in the left eye.  Right eye aphakia was diagnosed.  In 
January 1984, sutures of the right eye were removed without 
complication.  High astigmatism in the right eye was noted.  

According to a September 1985 VA clinical record, the veteran 
complained that he was unable to read normal print, see near 
objects, or leave his home without the assistance of an 
escort.  In an October 1985 VA clinical record, the veteran 
was noted to have new eyeglasses with a diagnosis of "good 
aphakia."  A December 1985 entry reflects the veteran's 
desire for contact lenses.  Right eye visual acuity was 
20/200, while left eye visual acuity was 20/60.

On VA examination in March 1986, the veteran was noted to 
have bilateral aphakia with history of cataract surgery in 
1983 for the right eye and in 1985 for the left eye.  The 
veteran's use of glasses was noted.  Visual acuity (count 
fingers) in the right eye was 20/60 +1 and 20/25 in the left 
eye.  

In an April 1987 VA discharge summary, the veteran was noted 
to have aphakia in both eyes.  Visual acuity in both eyes was 
20/200.  The veteran had secondary anterior chamber 
intraocular lens implant with partial iridectomy of the right 
eye.  Ophthalmology notes dated during this admission 
indicate that the veteran was "doing well post-
operatively."  

In August 1989, the veteran submitted evidence of diagnosed 
bilateral pseudo phobia.  Distant vision for the right and 
left eye was 20/400 with correction to 20/400.  Intraocular 
lens, pupil capsule, and chamber lens were intact and in 
place in the right eye.  

In April 1990, the veteran was admitted for VA rehabilitation 
training for blindness.  The examiner noted that the veteran 
had an anterior lens implant in the right eye and a posterior 
lens implant in the left eye with an opacified capsule.  The 
examiner noted that the veteran visual condition was "a 
result of bilateral pseudoaphakia diagnosed since 1982."  
Visual acuities were reported as 5/350 in the right eye and 
10/60 in the left eye.  Following Yag Laser surgery in April 
2000, the veteran's visual acuities improved to 10/60 in the 
right eye and 10/10 in the left eye with new prescription 
glasses.  The veteran was discharged with follow-up care to 
be administered by a private physician.  The veteran was 
noted to have legible penmanship and to be able to read his 
own handwriting.    

VA clinical records dated from 1990 through 1996 reflect 
ongoing ophthalmology visits and general eye health 
maintenance.  During this period, the veteran was reported to 
have bilateral pigmentary changes and pseudophakia, with 
right eye corneal scarring.  In a May 1995 entry, the 
veteran's visual acuity was noted to have decreased.  In June 
1995, the veteran's right eye visual acuity was limited to 
hand motion or count fingers; left eye visual acuity to 
20/400.

At his August 2002 hearing, the veteran testified that he was 
diagnosed with cataracts in 1982, but that he was able to see 
quite well.  He underwent VA cataract surgery in 1983 with 
intraocular implants and shortly thereafter his vision began 
to deteriorate despite the use of prescription eyeglasses and 
contact lenses.  In 1990, the veteran sought private medical 
treatment for his vision, at which point he attempted laser 
eye surgery.  The veteran stated that his right eye could not 
be treated because the intraocular lens was inserted 
backwards by VA.  The veteran testified that, following the 
1983 VA cataract surgery of the right eye, his right eye 
vision deteriorated to the point of being irreversible, 
resulting in total vision loss.  

VA ophthalmology and eye clinic notes dated from June 2000 to 
November 2002 essentially reflect ongoing vision management 
to include eye glasses replacement and use of low vision 
devices.  The veteran was noted to have light perception in 
the right eye and a visual acuity of 20/400 in the left eye.  
A diagnosis of pseudophakic bullous keratopathy was given for 
the right eye.  

Pursuant to the instructions in the Board remand of July 
2003, the veteran underwent a VA eye examination in February 
2004.  The examiner noted her review of the veteran's claims 
file and indicated that the veteran was reporting loss of 
vision/blindness in his right eye as a result of VA surgery.  
The veteran had no light perception in the right eye, and no 
diplopia.  The examiner gave diagnoses of bilateral 
pseudophakia, status post secondary intraocular lens implant 
in 1987, and pseudophakic bullous keratopathy in the right 
eye, with total loss of vision.

With regard to the condition in the veteran's right eye, the 
examiner opined that "this condition is likely secondary to 
the surgery the patient underwent in 1987."  The examiner 
reported that the right eye secondary intraocular lens 
implant was placed in the anterior chamber because there was 
no remanent capsule remaining (as in the left eye) for 
posterior chamber implantation.  The examiner explained that 
anterior pseudophakia "can result in severe corneal damage 
with chronic edema and opacification due to endothelial 
damage."  However, the examiner opined that there was no 
evidence of negligence, lack of skill, or error in judgment 
on the part of VA health care providers.  In this regard, the 
examiner noted that the risks of loss of vision secondary to 
the surgery had been explained to the veteran and that he had 
signed an informed consent authorizing the performance of the 
procedure.  

The VA examiner also noted that the loss of vision in the 
right eye was secondary to age-related maculopathy and not to 
pseudophakia.  As a corollary, the examiner noted that in 
1990, after intraocular lens implant, the veteran's best 
corrected vision in the left eye was 20/25, however, several 
years later he was diagnosed with a maculopathy in his left 
eye that decreased his vision to 20/200 which was concluded 
was "not as least as likely as not associated to previous 
cataract surgery."  

The only evidence of record supporting the veteran's claim 
for disability compensation benefits under Section 1151 for 
right eye aphakia consists of his own assertions and 
testimony to the effect that his right eye condition resulted 
from cataract surgery performed by VA in July 1983.  There is 
no indication, however, that the veteran is qualified, 
through education, training, or experience, to offer medical 
opinions, and he has not claimed that that is the case; thus, 
his statements as to medical causation do not constitute 
competent medical evidence.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

On the other hand, the record contains a competent medical 
opinion that is based on a thorough review of the veteran's 
claims file and actual examination of the veteran, 
acknowledging the fact that the veteran has aphakia, as well 
as loss of vision, in the right eye.  However, the opinion 
clearly states that there was no negligence, lack of skill, 
or error in judgment on the part of VA health care providers.  
The evidentiary record, which indicates that the veteran was 
discharged in stable condition after the July 1983 surgery 
and that sutures were removed without complication in January 
1984, supports this opinion.  As indicated earlier, VA 
regulation specifically requires, for a grant of disability 
compensation in these cases, that the competent evidence of 
record demonstrate not only that the VA treatment caused the 
disability but that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or that VA furnished the treatment without the veteran's 
informed consent.  The veteran in this case has never alleged 
that the treatment was furnished without his consent and a VA 
medical expert has opined that the care furnished by VA was 
appropriate.  It is not shown either, nor has it been 
claimed, that the proximate cause of the right eye disability 
in this case was an event not reasonably foreseeable.

Accordingly, the Board finds that the evidence weighs against 
a finding that a right eye aphakia is related to the cataract 
surgery performed by VA in July 1983.

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as to 
require resolution of doubt in his favor.  38 U.S.C.A. § 
5107(b).  Although the veteran has right eye aphakia, there 
is no evidence of fault on VA's part, or that the result was 
not reasonably foreseeable.  Accordingly, the Board finds 
that compensation pursuant to 38 U.S.C.A. § 1151 is not 
established. The appeal is denied.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for right eye aphakia is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


